Citation Nr: 1417174	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder due to sexual trauma (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from 1981 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  At the time of such hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the January 2014 Board hearing transcript and VA treatment records dated from June 2010 through August 2013.  Significantly, these records were considered by the RO in the most recent August 2013 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.      

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; frequent social isolation; irritability; and frequent arguments or disagreements with perceived authority figures, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA 

will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With regard to the increased rating claim for PTSD decided herein, the Veteran was sent a letter in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate her increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Relevant to the Veteran's increased rating claim, she was afforded VA examinations in May 2010 and December 2012.  While the Veteran contends that she was not actually examined in May 2010, neither the Veteran nor her representative has alleged that the December 2012 examination report is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD due to sexual trauma as they include an interview with the Veteran, a review of the record, and a full mental examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran was also provided an opportunity to set forth her contentions during a Board hearing before the undersigned Veterans Law Judge in January 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2014 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms she experiences as a result of such disability, as well as the impact such has on her daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available, but had not already been obtained by the AOJ or submitted by the Veteran.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran seeks a higher disability rating for her service-connected PTSD due to sexual trauma.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that the Veteran holds psychiatric diagnoses other than PTSD, which include personality disorder, depressive disorder, bipolar disorder, and adjustment disorder.  Where the manifestations of such psychiatric disorders have not been clearly separated from those associated with her PTSD, the Board has attributed all manifested psychiatric symptoms as due to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that, when it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability). 

Historically, the Veteran submitted a claim for service connection for psychiatric problems in December 1988, immediately following her discharge from military service.  However, service connection was denied at that time as the Veteran was found to have a personality disorder and personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Subsequently, the Veteran was treated for depression in June 1990 and later diagnosed with additional psychiatric disorders including depressive disorder, bipolar disorder, and adjustment disorder.  The Veteran was first diagnosed with PTSD in April 2000 and, by rating decision dated in January 2002, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective April 19, 1999, the date of the Veteran's most recent claim.  Thereafter, by rating decision dated in February 2008, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective November 3, 2006, the date of the most recent claim for an increase.

The Veteran submitted the current claim on appeal for an increase in March 2010.  Pertaining to this claim, there are two VA contract psychiatric examination reports, one dated in May 2010 and the other in December 2012.  

During the May 2010 VA contract examination, the Veteran reported that she first sought mental health treatment in 1988 after being raped.  She described her current symptoms as irritability, nightmares, insomnia, and increase in appetite with weight gain, concentration and memory problems, and an inability to enjoy life or relationships.  Of note, the examiner noted that the interview was extremely difficult due to the Veteran's extreme agitation, irritability, and uncooperative nature.  The Veteran was very focused on how angry she was at the VA and gave the examiner a letter that outlined her grievances.  According to the examiner, this document was laced with obscenities and aggressive/threatening remarks.  The examiner had to terminate the interview prematurely as she was beginning to feel unsafe in the Veteran's presence.  The Veteran denied current or past symptoms consistent with lethal intent or psychoses.  The severity of the symptoms was severe.  The above symptoms were constant, continuous, and ongoing.  The Veteran indicated that the symptoms affected her total daily functioning which resulted in strained relationships.  She reported that she had had trouble sleeping for the past 20 years.  The Veteran reported "I can't sleep at all."  She did not have a history of violent behavior or suicide attempts.  

The Veteran reported that she was using Alprazolam "for years" and that the response had been minimal.  There had been no side effects.  Over the past year, she had received psychotherapy for her mental condition as often as one time per month but the Veteran reported that "it's not doing a damn thing."  She reported that she had not been hospitalized for psychiatric reasons and that she had not made any emergency room visits for her psychiatric problems.  

The Veteran would not discuss her relationship with her family members, but denied psychiatric problems in her family.  She denied any major changes in her daily activities or social functions since developing her mental condition.  She stated that she was not currently working and had not worked since August 2009 for reasons unclear to the examiner except that the Veteran was reportedly "too sick to work."  The examiner noted that the Veteran's last day of work was noted in the claims file and that she, apparently stopped working when she got on disability.  The examiner wrote that the Veteran's unemployment was due to the effects primarily of a mental condition because she felt that her emotional symptoms caused her to be unable to work, mainly that she was too "wound up" and could not deal with the stressors of a job.  The Veteran denied continuing her education after leaving military service.  She also denied significant medical problems or legal problems since service.  She denied abusing drugs and/or alcohol.  Notably, the examiner wrote that the Veteran was not a reliable historian and was mostly not willing to discuss anything in detail.

On mental status examination, the Veteran's orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was grossly inappropriate with examples of threatening and aggressive behavior.  She had poor eye contact during the examination.  Affect and mood showed findings of anger.  The Veteran was, reportedly, enraged from the start.  Communication was within normal limits.  There was abnormal speech which occurred persistently.  The speech was sarcastic and was not circumstantial, circumlocutory, stereotypical, illogical, obscure, irrelevant, or pressured.  The Veteran was reportedly sarcastic and talked over and through the examiner.  Concentration was within normal limits.  Panic attacks were absent.  There were signs of suspiciousness with the following example: the Veteran acted as if the appointment was a personal attack on her by the examiner and/or VA.  There was no report of a history of delusions.  At the time of the examination, there was no delusion observed.  There was no report of a history of hallucinations.  At the time of the examination, there were no hallucinations observed.  Obsessive-compulsive behavior was absent.  

The Veteran had difficulty understanding the purpose of the appointment and her role in her care.  Judgment was impaired and poor.  Abstract thinking was abnormal, described as concrete.  Memory was within normal limits.  Suicidal and homicidal ideation were absent.  There were behavioral, cognitive, social, affective, and somatic symptoms attributed to PTSD.  Specifically, the Veteran was described as rude, arrogant, aggressive, and inappropriate which, according to the examiner, was as likely as not due to PTSD.

The examiner continued an Axis I diagnosis of PTSD due to sexual trauma and also noted an Axis II diagnosis of narcissistic personality disorder.  The examiner assigned a GAF of 45.  With regarding to employability, the examiner indicated that she was not in a position to make a statement regarding the Veteran's ability to be employed as she did not finish the interview.  However, the examiner reported that it was clear that the Veteran had difficulty controlling her anger as evidenced by her letter and behavior during the examination which would suggest that she would not be able to hold a job as behavior like that would lead to a dismissal.  

The examiner noted that the Veteran was capable of managing benefit payments in her own best interest.  Mentally, she did not have difficulty performing activities of daily living.  She had difficulty establishing and maintaining effective work/school and social relationships because of her inability to better contain her emotions.  She had difficulty maintaining an effective family role functioning because of both the PTSD symptoms and personality disorder symptoms.  She had occasional interference with recreation or leisurely pursuits because of her hypervigilence and irritability.  She had no known difficulty with physical health and no difficulty understanding commands.  Based upon the examination, the examiner found that the Veteran needed to seek follow-up treatment, specifically, continued psychiatric services.  The Veteran did not appear to pose any threat of danger or injury to herself or others.  The prognosis of the psychiatric condition was poor.      

At the December 2012 VA contract examination, the examiner continued a diagnosis of PTSD, military sexual trauma related, chronic, and also diagnosed adjustment disorder with depressed mood, recurrent.  A GAF of 55 was assigned.  The examiner wrote that it was possible to differentiate the Veteran's psychiatric symptoms between her two diagnoses.  Specifically, the examiner attributed the Veteran's flashbacks, nightmares, avoidance of social contact (particularly with men), and hypervigilence to her PTSD.  The examiner attributed the Veteran's recurrent depressed mood, recurrent social isolation, and recurrent diminished interests in her usual activities to her adjustment disorder.  With regard to occupational and social impairment, the examiner wrote that the Veteran's psychiatric disorders result in occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran's PTSD resulted in social avoidance or contact with men whenever possible, hypervigilence in all settings, and irritability.  The Veteran's adjustment disorder resulted in frequent depressed mood, diminished energy, and diminished participation in her usual activities.  The examiner reviewed the claims file, to include civilian and military service treatment records.  Specifically, the examiner reviewed the May 2010 VA contract examination report as well as VA treatment records dated from September 2009 through May 2010 which show treatment for PTSD and bipolar disorder.  

The Veteran indicated that she was currently married and living with her husband.  She had been married once before and had an adult son.  She came from an intact family but her parents were deceased.  She was one of five siblings and her father allegedly abused alcohol.  There was no other known family history of alcohol abuse, drug abuse, or mental health problems.

The Veteran had, reportedly, held several jobs since her discharge from military service in 1988.  She often had difficulty getting along with people.  She last worked at a job as an employee at the VA Hospital in Hampton from 2003 until 2009 but opted to leave that job when she became emotionally distressed.  She reported that she had been running her own boutique for approximately five years.  She described this as a hobby as well as a business for her.  She readily admitted that she could not work with an employee.  She asserted that she had "issues with authority."  In addition to running her boutique, the Veteran spent time with her husband and she performed deep water aerobics.  She did not participate in any significant social activities or hold a leadership position.  The Veteran reported that she attended college before, during, and after military service.  She received a Master's Degree in Museum Studies and received a few doctoral credits as well.

The Veteran reported a history of pre-service rapes by her brother-in-law and multiple in-service rapes.  She indicated that she suffered from bipolar disorder as well as PTSD.  The examiner noted that the Veteran was diagnosed with bipolar disorder in 1991.  When asked about her symptoms of bipolar disorder, she indicated that she was often forgetful and felt detached from herself on occasion.  She did not endorse symptoms of mood elevation, flight of ideas, grandiosity, or difficulty sleeping due to mood elevation.  She also reported being frequently depressed.  She sought treatment for depression prior to military service and had been intermittently depressed for many years.  Her depressive symptoms involved sadness, tearfulness, depressed mood, and social isolation.  

The Veteran reported that she had been psychiatrically hospitalized twice, first in 1989 and thereafter in 1996 for approximately one month.  The Veteran reportedly had suicidal thoughts but had not acted in a direct suicidal manner.  She denied legal problems and also denied a history of alcohol or drug abuse.    

The examiner reported that the Veteran's psychiatric symptoms included the following:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  There was no evidence of the following: panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; memory loss; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  

The examiner noted further symptoms attributable to PTSD not listed above, including: frequent social isolation; irritability; and frequent arguments or disagreements with perceived authority figures.  

It was noted that the Veteran was competent to manage her own financial affairs.  With regard to the history of bipolar disorder, the examiner found that there was no evidence that the Veteran currently suffered from bipolar disorder.  She did not endorse the basic primary symptoms of that disorder other than irritability and occasional outbursts of anger.  The examiner also noted that, while the Veteran became angry and contemplated harming others, she had no history of doing so.  She had not been acutely suicidal either. 

With regard to employability, the examiner indicated that the Veteran would be capable to perform work, as she was currently doing so and self-employed.  However, the examiner noted that she would find it difficult to work for anybody else because of her quickness to become irritable and angry with authority figures.  However, she remained capable to continue to perform her own work.  The multiple Axis I diagnoses of PTSD and adjustment disorder were related and the secondary diagnosis of adjustment disorder was a progression of the primary diagnosis because the Veteran's depression preceded the alleged rapes which occurred while she served in the military.  They occurred many years after she was allegedly raped by her brother-in-law.  The examiner wrote that the Veteran's depression had exacerbated her symptoms of PTSD.  

Based on the examination, the examiner found that the Veteran needed to seek follow-up treatment.  She readily admitted that she was seen only sporadically.  She attributed this, in part, to her difficulty getting along with authority figures, including health providers.  The Veteran asserted that she was completely unable to work.  The examiner noted that the Veteran would benefit from being seen on a regular basis for outpatient mental health care.  She was currently taking psychotropic medications.  The Veteran did not appear to pose any threat or danger or injury to self or others.  For the VA established diagnosis of PTSD, the diagnosis was changed to be a progression of the previous diagnosis.  The examiner added the additional diagnosis of adjustment disorder with depressed mood, recurrent, because the Veteran had been depressed frequently.  She received treatment for depression prior to her military service and has also been depressed during her multiple years of outpatient mental health care.  

Also relevant are VA outpatient treatment records dated through January 2014.  Significantly, these records show a GAF score of 75 in November 2013.  

Also relevant to the current severity of the Veteran's PTSD is her January 2014 Board hearing testimony.  Significantly, during this hearing the Veteran testified that she had been taking higher dosages than prescribed of her psychiatric medication to control her PTSD since August 2013.  She indicated that she had homicidal thoughts daily, specifically regarding a pit bull dog and her husband.  She reported that she continued to operate her boutique but that this did not constitute gainful employment as she had only been operating her boutique on a part-time basis since 2012.  Specifically, while she had been operating her boutique full-time since she opened it in 2008, she cut back her hours in 2012 due to her PTSD, and, beginning in 2013, only worked 2 days a week.  The Veteran reported that she isolated herself, experienced anxiety and feelings of being on edge, and also experienced panic attacks.  She also testified that she had only one close friend and that, while she was currently living with her husband, that the relationship was estranged.  
	
Based on the foregoing evidence, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a 100 percent rating under DC 9411 at any time during the appeal period.  As indicated previously, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this regard, the Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent scheduler rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal and homicidal thoughts without intent.  There have been no reports of delusions or hallucinations.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  Additionally, her communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions.

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  While the December 2012 VA examiner noted that the Veteran became angry and contemplated harming others the examiner also noted that the Veteran had no history of doing so.  She had not been acutely suicidal either.  She has demonstrated the capability for self-care.  There were no reports of suicidal ideation and had been no reported episodes of agitation or disorientation wherein she was a threat to herself.  Additionally, while she admitted to homicidal thoughts involving a pit bull and her husband, the Veteran has not indicated a specific intent or plan to harm such beings.  Furthermore, she continues to live with her husband.  Therefore, the Board finds that the Veteran has not manifested a "persistent" threat to herself or others as contemplated by the criteria for a 100 percent rating under the General Formula of Rating.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded her from performing activities of daily living, including the maintenance of minimal personal hygiene.  As above, the May 2010 VA contract examiner described the Veteran's hygiene as appropriate.  Additionally, with respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under the General Formula for Rating.  Furthermore, while the Veteran reported difficulty with her short-term memory at her January 2014 Board hearing; however, the evidence does not show, and the Veteran has not contended, that she has memory loss for names of close relatives, own occupation, or own name.

The Board has also considered the GAF scores assigned during the time period, which range from 45 to 75.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent scheduler rating under the General Rating Formula for evaluating psychiatric disorders other than eating disorders.
	
As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD due to sexual trauma has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at her worst, describes maintaining her family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage her daily activities on his own.  She is not psychotic or out of touch with reality.  Overall, her PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim.  However, even when taking into account this testimony, the Board finds that the criteria for a rating in excess of 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.   

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD.  The Board has considered whether staged ratings under Hart, supra, are appropriate; however, the Board finds that her symptomatology has been stable throughout the appeal period.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her psychiatric disability that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated. See Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, such claim has been separately raised and is addressed in the Remand section below.  

In sum, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at any time during the appeal period.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased rating.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 70 percent for PTSD is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." 
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for PTSD (rated as 70 percent disabling); a gynecological disorder resulting in total hysterectomy (rated as 30 percent disabling); irritable bowel syndrome (rated as 0 percent disabling); and post-operative residuals, excision left breast mass (rated as 0 percent disabling).  The Veteran's combined disability evaluation is 80 percent.  

Therefore, she meets the percentage requirements laid out in 38 C.F.R. § 3.340 and has primarily alleged that her service-connected PTSD alone renders her unable to secure or follow a substantially gainful occupation.  In this regard, the Veteran underwent examination of her other service-connected disabilities to obtain opinions regarding the impact such have on her employability.  With regard to the Veteran's service-connected gynecological disorder resulting in total hysterectomy, irritable bowel syndrome, and post-operative residuals, excision left breast mass, the various VA contract examiners all opined in December 2012 that the Veteran's service-connected disabilities, other than her PTSD, had no effect on her employability.  

Regarding the Veteran's employment history, the record reflects that, in her March 2008 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), she reported that she had last worked in a clerical position at the Hampton, Virginia, VA Medical Center (VAMC) in March 2008.  However, an August 2008 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) completed by Hampton VAMC staff indicates that the Veteran was still working there.  Additionally, a February 2009 VA treatment record indicated that the Veteran was running her own business and such was expanding.  In her May 2009 notice of disagreement, the Veteran stated that she was an employee of the Hampton VAMC. 

A July 2009 letter from the Office of Personnel Management indicated that the Veteran met the requirements for an early retirement due to disability, but does not specify the disability.  VA treatment records dated through January 2010 continue to show that the Veteran was self-employed. 

At the May 2010 VA examination for PTSD, the Veteran reported that she was not working and had not worked since August 2009.  It was noted that it was unclear why she is not working, but she indicated that she was too sick to work.  The examiner noted that she apparently stopped working when she got on disability.  There was no mention of the Veteran's self-employment at her boutique.  The examiner concluded that she was not in a position to make a statement on the Veteran's ability to be employed as she did not finish the interview, but it was clear that the Veteran had difficulty controlling her anger which would suggest that she would not be able to hold a job as behavior like that would lead to a dismissal.  

Subsequent VA treatment records show that the Veteran was successfully employed with running her own boutique.  At the December 2012 VA examination, the Veteran reported that she last worked at the Hampton VAMC and left due to emotional distress.  She indicated that she had been running her own boutique for approximately five years, which was both a hobby and a business.  The examiner opined that the Veteran would be capable to perform work, as she was currently doing so and self-employed, but would find it difficult to work for anybody else because of her quickness to become irritable and angry with authority figures.  

During the January 2014 Board hearing, the Veteran testified that she last worked full-time when she was at the Hampton VAMC in 2007.  She further indicated that she began the process of opening her own boutique while still at the VAMC.  The Veteran stated that she left her employment in August 2008, signed the lease for the shop in October 2008, and opened her boutique in December 2008.  She reported that she worked at her boutique on a full-time basis until approximately early 2012 when she cut back on her hours.  The Veteran further indicated that she began working 2 days a week, less than 20 hours, in approximately early 2013, which continued to the present time.

Based on the foregoing, and despite the occasional reported discrepancies between the reports of 2008 and 2009 from the Veteran, the evidence appears to demonstrate that the Veteran last worked full-time at the Hampton VAMC in August 2009, after her disability retirement was approved in July 2009.  Thereafter, she immediately opened her boutique and worked there full-time until early 2012 when she began to cut back on her hours.  Beginning in early 2013, she started working 2 days a week, less than 20 hours.  However, the specific dates regarding the Veteran's full-time and part-time employment at her boutique are not of record.  Additionally, it is not clear whether self-employment at her boutique may be considered substantially gainful employment or only marginal employment.  Therefore, the Board finds that a remand is necessary in order to request that the Veteran provided an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that includes details regarding her self-employment at her boutique, to include the specific dates she has worked there, the number of hours a week each year she worked there, and her income from such employment. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to complete and return an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  She should be specifically requested to provide details regarding her self-employment at her boutique, to include the specific dates she has worked there, the number of hours a week each year she worked there, and her income from such employment. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


